Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 1 of 8 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

ROCIO BEARER,

       Plaintiff,

v.                                                 CASE NO.:

NATIONSTAR MORTGAGE,
LLC, d/b/a MR. COOPER,

       Defendant.
                                        /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, Rocio Bearer, by and through the undersigned counsel,

and sues Defendant, NATIONSTAR MORTGAGE, LLC, d/b/a MR. COOPER, and in

support thereof respectfully alleges violations of the Telephone Consumer Protection Act,

47 U.S.C. § 227 et seq. (“TCPA”).

                                      INTRODUCTION

          1.        The TCPA was enacted to prevent companies like NATIONSTAR

MORTGAGE, LLC, d/b/a MR. COOPER (hereinafter “Defendant”) from invading

American citizen’s privacy and to prevent abusive “robo-calls.”

          2.        “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012).

          3.        “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our



                                              1
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 2 of 8 PageID 2




dinner at night; they force the sick and elderly out of bed; they hound us until we want to

rip the telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings

presumably intended to give telephone subscribers another option: telling the autodialers

to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

2014).

         4.        According     to the    Federal   Communications     Commission     (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with over

200,000 complaints each year – around 60 percent of all the complaints…Some private

analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

month         in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

robocalls-spoofing

                                 JURISDICTION AND VENUE

         5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

($75,000.00) exclusive of attorney fees and costs.

          6.       Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

          7.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of




                                                 2
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 3 of 8 PageID 3




47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

        8.      The alleged violations described herein occurred in Brevard County,

Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

as it is the judicial district in which a substantial part of the events or omissions giving

rise to this action occurred.

                                FACTUAL ALLEGATIONS

        9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

Brevard County, Florida.

        10.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

        11.     Defendant is a corporation with its principal place of business located at

8950 Cypress Waters Boulevard, Dallas, TX, 75019 and which conducts business in the

State of Florida through its registered agent, Corporation Service Company, located at

1201 Hays Street, Tallahassee, Florida, 32301.

        12.     Defendant called Plaintiff approximately three hundred (300) times in an

attempt to collect a mortgage debt.

        13.     Upon information and belief, some or all of the calls Defendant made to

Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

system” which has the capacity to store or produce telephone numbers to be called, using

a random or sequential number generator (including but not limited to a predictive dialer)



                                               3
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 4 of 8 PageID 4




or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that she knew it was an

autodialer because of the vast number of calls she received and because she heard a pause

when she answered her phone before a voice came on the line and/or an

agent/representative of the Defendant would inform her that the calling system was

“automated, we will put a note in the system” when Plaintiff received a call from

Defendant.

           14.   Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (321) ***-9200, and was the called party and recipient of Defendant’s calls.

           15.   Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone (321) ***-9200 in an attempt to collect on a mortgage debt.

           16.   Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

the calls were being initiated from, but not limited to, the following telephone number:

(866) 834-8021.

           17.   On several occasions over the last year, Plaintiff instructed Defendant’s

agent(s) to stop calling her cellular telephone.

           18.   In or about May of 2018, Plaintiff communicated with Defendant from her

aforementioned cellular telephone number and instructed Defendant’s agent to cease

calling.

           19.   Specifically, Plaintiff told Defendant’s agent/representative to “stop

calling me.” Defendant’s agent/representative responded by stating that the system was

automated and they would put a note in the system.



                                                4
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 5 of 8 PageID 5




        20.     In or about November of 2018, after continuously being bombarded with

phone calls from the Defendant, Plaintiff asked one of Defendant’s agents/representatives

“why are you still calling me?”

        21.    Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

cellular telephone in this case.

        22.    Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular

telephone in this case, with no way for the consumer, or Defendant, to remove the

number.

        23.    Defendant’s corporate policy is structured so as to continue to call

individuals like Plaintiff, despite these individuals explaining to Defendant they do not

wish to be called.

        24.    Defendant has numerous other federal lawsuits pending against them

alleging similar violations as stated in this Complaint.

        25.    Defendant has numerous complaints against it across the country asserting

that its automatic telephone dialing system continues to call despite being requested to

stop.

        26.    Defendant has had numerous complaints against it from consumers across

the country asking to not be called, however Defendant continues to call these

individuals.




                                              5
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 6 of 8 PageID 6




        27.    Defendant’s corporate policy provided no means for Plaintiff to have

Plaintiff’s number removed from Defendant call list.

        28.    Defendant has a corporate policy to harass and abuse individuals despite

actual knowledge the called parties do not wish to be called.

        29.    Not one of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        30.    Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.

        31.    From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon her right of seclusion.

        32.    From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular

telephone line and cellular phone by unwelcome calls, making the phone unavailable for

legitimate callers or outgoing calls while the phone was ringing from Defendant call.

        33.    From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.

For calls she answered, the time she spent on the call was unnecessary as she repeatedly

asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

unlock the phone and deal with missed call notifications and call logs that reflect the

unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

phone, which are designed to inform the user of important missed communications.



                                              6
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 7 of 8 PageID 7




        34.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

phone and deal with missed call notifications and call logs that reflected the unwanted

calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

which are designed to inform the user of important missed communications.

        35.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

phone’s battery power.

        36.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

phone or network.

        37.     Each and every call placed without express consent by Defendant to

Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

cellular phone and her cellular phone services.

        38.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

and embarrassment.

                                          COUNT I
                                   (Violation of the TCPA)

        39.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

thirty-eight (38) as if fully set forth herein.


                                                  7
Case 6:19-cv-00012-JA-TBS Document 1 Filed 01/03/19 Page 8 of 8 PageID 8




          40.   Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff, specifically for each of the auto-dialer calls made to Plaintiff’s cellular

telephone after Plaintiff notified Defendant that Plaintiff wished for the calls to stop

          41.   Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or prerecorded or artificial

voice without Plaintiff’s prior express consent in violation of federal law, including 47

U.S.C § 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against NATIONSTAR MORTGAGE, LLC D/B/A MR. COOPER

for statutory damages, punitive damages, actual damages, treble damages, enjoinder from

further violations of these parts and any other such relief the court may deem just and

proper.

                                              Respectfully submitted,

                                              /s/ Jason R. Derry, Esquire
                                              Jason R. Derry, Esquire
                                              Florida Bar No.: 0036970
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 257-0577
                                              jderry@ForThePeople.com
                                              jkneeland@ForThePeople.com
                                              Attorney for Plaintiff




                                              8
